United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.B., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Philadelphia, PA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-2135
Issued: May 1, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 23, 2011 appellant, through his attorney, filed a timely appeal from a
June 21, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than two percent permanent impairment to his
right and left legs.
FACTUAL HISTORY
On January 31, 2000 appellant, then a 51-year-old mail handler, filed an occupational
claim (Form CA-2) alleging that he sustained a back injury causally related to factors of his
1

5 U.S.C. § 8101 et seq.

federal employment.2 OWCP accepted the claim for aggravation of preexisting lumbosacral disc
herniation. Appellant continued to work in a limited-duty position.
In a report dated September 11, 2009, Dr. Arthur Becan, an orthopedic surgeon, provided
a history and results on examination. He stated that manual muscle testing revealed hamstrings
and quadriceps graded at 4+/5 and gastrocnemius at 4/5. Dr. Becan opined that appellant had a
nine percent left leg impairment under Table 16-12 of the American Medical Association,
Guides to the Evaluation of Permanent Impairment (sixth edition) for sensory deficit in the S1
nerve root (sciatic).3 He also found a 9 percent left leg impairment for quadriceps motor deficit
and 13 percent for “hamstrings/gastrocnemius (sciatic)” motor deficit. As to the right leg,
Dr. Becan opined that appellant also had 9 percent for quadriceps motor deficit and 13 percent
for hamstrings/gastrocnemius motor deficit. In addition, he opined that appellant had a five
percent right arm impairment based on shoulder acromioclavicular arthropathy.
The case was referred to an OWCP medical adviser for evaluation. In a report dated
February 10, 2010, the medical adviser found that Dr. Becan’s opinion was not consistent with
application of the A.M.A. Guides. He stated that only sensory and motor deficits that are the
result of spinal nerve injury could be considered.
By decision dated February 12, 2010, OWCP found appellant was not entitled to a
schedule award.
Appellant requested a hearing before an OWCP hearing representative, which was held
on June 16, 2010. In a report dated May 28, 2010, Dr. Becan stated that he disagreed with
OWCP’s medical adviser as appellant sustained a permanent impairment.
In a decision dated July 30, 2010, the hearing representative remanded the case for
further development. The hearing representative directed OWCP to refer the case to a medical
adviser for a review of the medical evidence. In a report dated August 2, 2010, an OWCP
medical adviser recommended referral to a second opinion physician.
OWCP prepared a statement of accepted facts and referred appellant and the medical
records to Dr. Dowse Rustin, an orthopedic surgeon. In a report dated September 14, 2010,
Dr. Rustin provided a history and results on examination. He noted that appellant ambulated
without limp, had slightly positive straight leg raising bilaterally, appeared to have good motor
strength in his lower extremities and adequate range of motion in his ankles, knees and hips.
Dr. Rustin opined that under the fifth edition of the A.M.A. Guides appellant would have a 20
percent whole person impairment based on his spine impairment. In a supplemental report dated
September 21, 2010, he stated that the sixth edition of the A.M.A. Guides was confusing and that
he would not provide an opinion under the sixth edition.
2

Appellant also filed a traumatic injury claim (Form CA-1) on January 31, 2000 alleging a back injury on
December 2, 1998. The employing establishment indicated that he had been working a limited-duty position since
December 14, 1998.
3

Dr. Becan stated in the report that this was an upper extremity impairment, but given the tables cited it appears
he was referring to a lower extremity impairment.

2

In a report dated October 5, 2010, an OWCP medical adviser noted that peripheral nerve
impairments based on spinal nerves must be calculated according to The Guides Newsletter of
July/August 2009. The medical adviser identified the L5 an S1 nerve roots, and found a mild
sensory impairment. Using The Guides, Newsletter’s Table for lower extremity impairments
based on spinal nerve impairments, the medical adviser found the default leg impairment was
one percent bilaterally for mild sensory deficit in each nerve root. Applying an adjustment
formula, the medical adviser found no adjustment from the default value was warranted.
OWCP’s medical adviser found that appellant had a two percent impairment in each leg based on
mild sensory impairment.
By decision dated December 13, 2010, OWCP issued schedule awards for two percent
impairment to each leg.
The period of the awards was 11.52 weeks commencing
September 14, 2010.
Appellant requested a hearing before an OWCP hearing representative, which was held
on April 12, 2011. By decision dated June 21, 2011, the hearing representative affirmed the
schedule award for a two percent permanent impairment to each leg.
LEGAL PRECEDENT
Section 8107 of FECA provides that, if there is permanent disability involving the loss or
loss of use of a member or function of the body, the claimant is entitled to a schedule award for
the permanent impairment of the scheduled member or function.4 Neither FECA nor the
regulations specify the manner in which the percentage of impairment for a schedule award shall
be determined. For consistent results and to ensure equal justice for all claimants OWCP has
adopted the A.M.A. Guides as the uniform standard applicable to all claimants.5
OWCP procedures provide that, effective May 1, 2009, all schedule awards are to be
calculated under the sixth edition of the A.M.A., Guides.6 For peripheral nerve impairments to
the upper or lower extremities resulting from spinal injuries, OWCP procedures indicate that The
Guides Newsletter “Rating Spinal Nerve Extremity Impairment Using the Sixth Edition”
(July/August 2009) is to be applied.7
ANALYSIS
In the present case, appellant submitted reports from Dr. Becan with respect to a
permanent impairment. The accepted condition was an aggravation of preexisting lumbosacral
4

5 U.S.C. § 8107. This section enumerates specific members or functions of the body for which a schedule
award is payable and the maximum number of weeks of compensation to be paid; additional members of the body
are found at 20 C.F.R. § 10.404(a).
5

A. George Lampo, 45 ECAB 441 (1994).

6

FECA Bulletin No. 09-03 (issued March 15, 2009); Federal (FECA) Procedure Manual, Part 3 -- Medical,
Schedule Awards, Chapter 3.700 (January 2010).
7

See G.N., Docket No. 10-850 (issued November 12, 2010); see also Federal (FECA) Procedure Manual, supra
note 6. The Newsletter is included as Exhibit 4.

3

disc herniation. It is well established that neither FECA nor its regulations provide for a
schedule award for impairment to the back, spine or to the body as a whole. Furthermore, the
back is specifically excluded from the definition of “organ” under FECA.8 Dr. Becan provided
an opinion as to a permanent impairment to the legs based on a peripheral nerve impairment
using Table 16-12 for the sciatic and femoral nerves.9
OWCP procedures note that a leg impairment based on spinal nerve impairments must be
calculated according to The Guides Newsletter July/August 2009, which provides a specific
methodology for calculating the impairment. Dr. Becan did not refer to the newsletter, apply its
methodology or provide any additional explanation on the issue. The Board notes that he found
motor deficits based on manual muscle testing, without discussing the testing or its validity as
required under the A.M.A., Guides.10 The opinion of Dr. Becan is therefore of diminished
probative value on the question of permanent impairment. With respect to an opinion as to a
right arm impairment based on a right shoulder injury, the Board notes that OWCP has not
accepted a right shoulder injury. Dr. Becan did not provide a rationalized medical opinion
addressing how any right shoulder condition was employment related. A claimant is entitled to a
schedule award only for permanent impairment causally related to the employment injury.11 The
evidence does not support a schedule award for the right arm.
OWCP referred appellant to Dr. Rustin for a second opinion examination. Although
Dr. Rustin did not provide an opinion as to permanent impairment under the A.M.A., Guides,
OWCP may refer the case to an OWCP medical adviser for an opinion as to the degree of
permanent impairment based on the report of an examining physician.12
OWCP’s medical adviser provided an opinion as to the degree of employment-related
permanent impairment to the legs in a report dated October 5, 2010. This is the only evidence of
record applying the guidelines of The Guides Newsletter July/August 2009 the report of
Dr. Rustin. Under the table provided in The Guides Newsletter, a mild sensory deficit Class of
Diagnosis (CDX) 1 for the L5 and S1 nerve roots has a default (Grade C) impairment of one
percent for each nerve. Adjustments to the default value may be made by determining grade
modifiers for Functional History (GMFH) Table 16-6 and Clinical Studies (GMCS) Table 16-8,
using the established formula (GMFH - CDX) + (GMCS – CDX).13 The medical adviser
8

See James E. Jenkins, 39 ECAB 860 (1988); 5 U.S.C. § 8101(20).

9

A.M.A. Guides 534, Table 16-12.

10

The A.M.A., Guides note that manual muscle testing remains somewhat subjective and requires full individual
cooperation and concentration. To be valid, the results should be concordant with other observable pathologic signs
and medical evidence, and if measurements are made by one examiner, they should be consistent on different
occasions. A.M.A., Guides 533.
11

Rosa Whitfield Swain, 38 ECAB 368 (1987).

12

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards, Chapter 2.808.6(d) (January 2010);
id., Part 3 -- Medical, Schedule Awards, Chapter 3.700.3 (January 2010).
13

See A.M.A., Guides 521. There is no grade modifier adjustment for physical examination because, as the
newsletter explains, the physical examination is the primary basis for placement in the table. See also A.M.A.,
Guides 515-16.

4

assigned a grade modifier of one (mild problem) for functional history and clinical studies,
resulting in no adjustment for the default value.
The Board finds that the weight of the medical evidence rests with OWCP’s medical
adviser. As noted, it is the only medical opinion conforming to OWCP procedures with respect
to rating permanent impairment. There is no probative evidence of record that establishes more
than a two percent permanent impairment to each leg.
The number of weeks of compensation for a schedule award is determined by the
compensation schedule at 5 U.S.C. § 8107(c). For the leg, the maximum number of weeks of
compensation is 288 weeks. Since appellant’s impairment was two percent for each leg, he is
entitled to four percent of 288 weeks or 11.52 weeks of compensation. It is well established that
the period covered by a schedule award commences on the date that the employee reaches
maximum medical improvement from residuals of the employment injury.14 In this case, OWCP’s
medical adviser concluded that the date of maximum medical improvement was the date of
examination by Dr. Rustin. The award therefore properly runs for 11.52 weeks commencing on
September 14, 2010.
On appeal, appellant’s representative argued that Dr. Becan’s opinion is sufficient to
constitute the weight of the evidence or create a conflict with OWCP’s medical adviser. For the
reasons noted, Dr. Becan’s report is of diminished probative value and not sufficient to represent
the weight of medical opinion. Appellant can request an additional schedule award and submit
probative medical evidence to OWCP on the issue at any time.
CONCLUSION
The Board finds that appellant has two percent employment-related permanent
impairment to each leg.

14

Albert Valverde, 36 ECAB 233, 237 (1984).

5

ORDER
IT IS HEREBY ORDERED THAT the June 21, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 1, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

